EXHIBIT 99.2 Immediate Release: NR 11-19 EXTORRE ANNOUNCES KEY APPOINTMENTS FOR CERRO MORO PROJECT Vancouver, B.C., October 13, 2011 – Extorre Gold Mines Limited (AMEX:XG; TSX:XG; Frankfurt: E1R, “Extorre” or the “Company”) is pleased to announce the appointment of Trevor Mulroney to the position of Chief Operating Officer and Alberto Carlocchia to the position of Country Manager - Argentina. These appointments are effective immediately and represent a significant development for the Cerro Moro project as it moves towards the mine development phase. Trevor Mulroney is a qualified Mining Engineer with over 25 years’ global experience in project management and mine development. In addition to his Mining Engineering degree, Trevor holds a 1st Class Mine Managers Certificate (South Africa), a Mine Overseers Certificate (South Africa), and a Shift Boss Certificate (Anglo American Corporation). Most recently, Trevor has held the positions of Project Director for Kula Gold at the Woodlark Project in PNG, Project Manager for Santa Barbara Mines Ltd in Western Australia, and General Manager Development for Mirabella’s Santa Rita nickel mine in Brazil. Trevor has a proven track record in managing mining operations and in bringing together experienced technical teams as projects make the transition from advanced exploration to production. His experience will serve Cerro Moro well as it moves through development to production. Alberto Carlocchia is a graduate in Law from the Universidad Catolica in Buenos Aires. For the last 13 years Alberto has held senior management positions in mining companies operating in Santa Cruz Province, Argentina. Most recently, Alberto held the positions of Country Manager and Institutional Relations/Legal Manager for Andean Resources Ltd (now GoldcorpInc). His primary responsibilities were to provide all aspects of managerial, legal, and administrative support for the advanced-stage Cerro Negro project. Between 1998 and 2008, Alberto held a number of senior positions with both AngloGold Ashanti Argentina and Cerro Vanguardia SA, including President for both entities and Institutional Relations and Legal Affairs Manager for Cerro Vanguardia SA. Importantly, Alberto is a well known and highly respected professional in Argentine mining circles. His extensive experience in Santa Cruz will provide Extorre an enhanced level of administrative, legal, and institutional support. The Company reports that it in association with the foregoing appointments it has granted an aggregate of 400,000 stock options exercisable at a price of $8.89 for five years. About Extorre Extorre is a Canadian public company listed on the Toronto and NYSE Amex Exchanges (symbol XG). The assets of the Company comprise $38 million in cash, the Cerro Moro, Puntudo and Don Sixto projects, and other mineral exploration properties in Argentina. On August 4, 2011 Extorre announced the results of the second Preliminary Economic Assessment (“PEA-2”) for a potential mine development at Cerro Moro. The study was based on the interim (April, 2011) NI 43-101 compliant mineral resource estimate. In PEA-2 production is based on an 8.25 year, 1,000 tonnes per day mining and processing operation, to produce a total of 494,700 ounces of gold and 26.6 million ounces of silver. The pre-tax NPV0 for the project is $581 million and the pre-tax IRR is 89.3%. The proposed mine would produce an average of 206,300 ounces gold equivalent* per year for the first 3 years at a cash cost of $US236/ounce gold equivalent*. PEA-2 did not include any resources from the Zoe discovery, as this was still being drilled at that time. Click here for a link to the National Instrument 43-101 compliant report. The Company expects to release an updated resource statement in Q4-2011 to include the Zoe discovery and three other deposits. That resource statement will lead to a revised economic assessment and a revision to the Environmental Impact Assessment approval received on May 17, 2011. * Gold equivalent ounces are calculated by dividing silver ounces by 50 and adding this figure to gold ounces. You are invited to visit the Extorre web site at www.extorre.com. EXTORRE GOLD MINES LIMITED Eric Roth President and CEO extorre@extorre.com For further information, please contact: Rob Grey, VP Corporate Communications Tel: 604.681.9512Fax: 604.688.9532 Toll-free: 1.888.688.9512 Suite 1660, 999 West Hastings St. Vancouver, BC CanadaV6C 2W2 For further information, please contact: Rob Grey, VP Corporate Communications Tel: 604.681.9512Fax: 604.688.9532 Toll-free: 1.888.688.9512 Safe Harbour Statement – This news release contains “forward-looking information” and “forward-looking statements” (together, the “forward-looking statements”) within the meaning of applicable securities laws and the United States Private Securities Litigation Reform Act of 1995, including our belief as to the extent and timing of its drilling programs, various studies including the PEA, and the Environmental Impact Assessment, and exploration results, the potential tonnage, grades and content of deposits, timing, establishment and extent of resources estimates, potential production from and viability of its properties, production costs and permitting submission and timing. These forward-looking statements are made as of the date of this news release. Readers are cautioned not to place undue reliance on forward-looking statements, as there can be no assurance that the future circumstances, outcomes or results anticipated in or implied by such forward-looking statements will occur or that plans, intentions or expectations upon which the forward-looking statements are based will occur. While we have based these forward-looking statements on our expectations about future events as at the date that such statements were prepared, the statements are not a guarantee that such future events will occur and are subject to risks, uncertainties, assumptions and other factors which could cause events or outcomes to differ materially from those expressed or implied by such forward-looking statements.
